                                                                       SO ORDERED.


                                                                        Dated: May 8, 2020




 1
                                                                       Eddward P. Ballinger Jr., Bankruptcy Judge
 2                                                                     _________________________________

 3

 4

 5

 6                             IN THE UNITED STATES BANKRUPTCY COURT
 7
                                    FOR THE DISTRICT OF ARIZONA
 8
     IN RE:                                                Chapter 7
 9
     JAMIL IBRAHIM KARIM                                   Case No. 2:18-bk-04506-EPB
10

11                                                         ORDER APPROVING EMPLOYMENT
                                     Debtor                OF ACCOUNTANT
12

13

14
              The Court having considered the foregoing Trustee’s Application to Employ Accountant and the
15
     Verified Statement of Cheryl L. Dickerson of the firm of Henry & Horne, LLP in support thereof, and it
16
     appearing that Henry & Horne LLP is a disinterested person and that the employment of said accountant by
17

18   the Trustee is in the best interests of the estate,

19            IT IS HEREBY ORDERED that Anthony H. Mason, Trustee herein, is authorized to employ
20
     Henry & Horne, LLP as accountant to the Trustee, with no payment of compensation or reimbursement of
21
     expenses being made except after appropriate application.
22
              DATED AND SIGNED ABOVE.
23

24

25

26



                                                 -1-
     Case 2:18-bk-04506-EPB          Doc 251 Filed 05/08/20 Entered 05/08/20 07:45:34              Desc
                                      Main Document    Page 1 of 1
